Citation Nr: 1452510	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right arm/shoulder disability, to include as secondary to low back disability.  

3.  Entitlement to service connection for a gastrointestinal disability, claimed as a peptic ulcer, to include as secondary to low back and/or a right arm/shoulder disability.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty in the Army from April 1968 to May 1970, and in the Air Force Reserves from January to April 1991.  He also had subsequent periods of active duty in the Air Force Reserves.  

In a March 2004 rating decision (issued in April 2004), the RO denied claims for service connection for a right arm/shoulder disability, lumbar strain, and peptic ulcer, as well as service connection claims for hearing loss, tinnitus, and loss of vision.  The Veteran filed a timely notice of disagreement as to the denial of his tinnitus and low back claims, but he did not perfect his appeal by submitting a timely substantive appeal following the issuance of an October 205 statement of the case (SOC).  See 38 C.F.R. § 20.200.  Therefore, the March 2004 rating decision became final.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, in pertinent part, confirmed and continued the denial of service connection for lumbar strain and also declined to reopen claims for service connection for a right arm/shoulder disability and peptic ulcer.  In December 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

Parenthetically, the Board notes that this appeal originally included claims for service connection for hearing loss, tinnitus, and loss of vision.  However, the RO granted service connection for tinnitus and hearing loss in rating decisions dated in December 2011 and November 2013, respectively, while the Board denied service connection for a visual disability in July 2013.  Accordingly, those issues are no longer on appeal and will not be discussed in the decision herein.  

With respect to the characterization of the claims on appeal, the Board notes that, while the issues on appeal were previously denied by the RO in the March 2004 rating decision, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In this case, additional evidence consisting of a point credit summary showing the Veteran's various periods of active duty in the Air Force Reserves were initially associated with the claims file in September 2010.  As such records were in existence at the time of the March 2004 rating decision, but were not of record and are relevant to the claims on appeal-as  they show the Veteran was on active duty in April 1996 when he injured his low back - VA must reconsider the issues on appeal de novo.  In this regard, the Board notes that the additional service records are also relevant to the claims involving the right arm/shoulder and gastrointestinal disabilities, as the Veteran has asserted that these disabilities are secondary to his lumbar spine disability.  Therefore, the issues have been characterized as shown on the first page of the decision.

The Board notes that, while the Veteran previously was represented by AMVETS and Attorney Joseph Florio, in September2009, before certification of the appeal to the Board, the Veteran revoked power of attorney for Attorney Florio and indicated his desire to represent himself pro se.  See letters from Veteran dated September 2009.  Given the Veteran's statements and the fact that he has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board's decision addressing the claims for service connection for a lumbar spine disability and a gastrointestinal disability is set forth below.  The claim for service connection for a right arm/shoulder disability is addressed in the remand following the order; that matter is being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The most persuasive evidence of record preponderates against a finding that the Veteran's current lumbar spine disability was incurred in or caused by, or is otherwise related to his periods of active military service.  

3.  There is no competent, probative evidence indicating that the Veteran currently has, or at any time pertinent to this appeal, has had a diagnosed gastrointestinal disability, including peptic ulcer.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for a gastrointestinal disability, to include as secondary to low back and/or a right arm/shoulder disability, are not met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this appeal, an August 2007 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his service connection claims.  This letter informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2007 rating decision reflects the RO's initial adjudication of the service connection claims after the issuance of the August 2007 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records and the report of the VA examinations, as well as various private treatment records submitted by the Veteran.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran in support of his claims.  The Board finds that no additional AOJ action to further develop the record in connection with either claim decided herein, prior to appellate consideration, is required.

The Board finds that that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Most recently, in July 2013, the Board directed that the RO/AMC obtain any outstanding treatment records identified by the Veteran and schedule him for a VA examination to evaluate his claimed lumbar spine and right arm/shoulder disabilities.  In July 2013, the RO/AMC requested that the Veteran identify any outstanding treatment records; however, no such records were identified or submitted by the Veteran.  Nevertheless, in November 2013, the Veteran was afforded a VA back and joints examination, which are associated with the record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran is seeking service connection for a lumbar spine disability, which he has asserted was incurred during active military service.  He is also seeking service connection for a gastrointestinal disability, which he has asserted may be secondary to his lumbar spine disability and/or his right arm/shoulder disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as peptic ulcers (gastric or duodenal) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for ulcers), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, peptic ulcers are among the diseases listed in section 3.309(a).  Accordingly, the Board will evaluate the claims on appeal with this holding in mind.  

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A. Lumbar Spine

The evidentiary record reflects that the Veteran has been diagnosed with lumbar spine spondylosis and degenerative disc disease.  See November 2013 VA examination report; August 2007 statement from Dr. R.F.  Thus, the first requirement to establish service connection has been met.  

The Veteran has asserted that his current lumbar spine disability was incurred as a result of the duties he performed during active service.  He has specifically attributed his lumbar spine disability to an injury that occurred while he was on active duty in April 1996, wherein he was instructed to tie down pallets and jerked his back after tripping over a net.  The service treatment records (STRs) from his periods of active duty service from 1968 to 1970 and in 1990 do not contain any complaints, treatment, or diagnosis of a lumbar spine disability, including at his separation examination in January 1970.  The evidentiary record contains an April 1980 treatment record which shows the Veteran sought treatment for low back pain that persisted after lifting boxes the previous day.  The assessment was back pain.  There is, however, no evidence showing that this incident of low back pain occurred during a period of active duty.  

Nevertheless, the evidentiary record contains various treatment records which show the Veteran sought treatment for low back pain in late April 1996 (during a period of active duty) after injuring his back in the manner described above.  The evidence shows that, following the injury, the Veteran experienced stiffness and pain in his low back and was taken to the base clinic where he was diagnosed with lumbar strain.  He was given a temporary profile preventing him from lifting more than 10 pounds until May 3, 1996, after which he was to return to regular duty.  The Veteran was afforded a medical examination in April 1997 where he reported having recurrent back pain; however, clinical evaluation of his spine was normal.  

The evidentiary record does not contain any lay or medical evidence establishing continuity of lumbar spine symptomatology following the Veteran's periods of active military service, including the April 1996 lumbar spine injury.  Indeed, the Veteran has not provided any credible lay assertions or medical evidence showing lumbar spine symptoms which continued since service, including most significantly from the 1996 injury to the present day.  Instead, the post-service medical evidence shows the Veteran injured his low back during an on-the-job accident in December 1998, and the Board finds noteworthy that, at the time of the December 1998 post-service injury, the Veteran did not report having a history of low back pain that began during service or was incurred during an injury that occurred while he was on active duty.  

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the current lumbar spine disability and any incident of service.  In November 2013, a VA physician reviewed the claims file and, after examining the record, opined that it is unlikely that the Veteran's current spondylosis of the lumbar spine is related to an in-service injury, event or illness.  In making this determination, the VA examiner noted that the STRs show occasional, intermittent complaints of myofascial lumbar spine pain throughout service and, in his examination report, specifically noted the April 1996 lumbar spine injury.  However, the examiner noted that imaging studies were not conducted during service and that there were no complaints or findings consistent with lumbar pathology or radiculopathy.  The VA examiner further noted that muscle strain of the thoracolumbar spine is a soft-tissue disorder which typically resolves in several weeks to months without long lasting effects and that there was no significant lumbar spine injury, or objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in STRs.  The examiner also stated that the Veteran's present condition most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine.  

The Board finds the November 2013 VA opinion is the only competent opinion of record that addresses the question of whether the Veteran's current lumbar spine disability is related to service, and the Board accepts this opinion as probative of the medical nexus question.  Indeed, the VA examiner's opinion was based on a review of the claims file, as well as consideration of the Veteran's documented history and assertions regarding the onset and progression of his lumbar spine pain, and a comprehensive examination of the Veteran's lumbar spine.  Further, the VA examiner provided a specific, reasoned rationale for his conclusion that is based upon all relevant facts in this case, particularly the lack of evidence showing a significant lumbar spine injury during service, or objective evidence of a chronic recurrent back problem or residual lumbar spine pathology during or after service.  

The Board notes that the November 2013 opinion is consistent with other evidence of record-namely, the post-service evidence which does not show complaints, treatment, or diagnosis of ongoing lumbar spine pathology following the April 1996 injury.  Notably, the VA examiner reviewed the entire evidentiary record, including the evidence mentioned above, and concluded, based upon his medical expertise, that the Veteran's current lumbar spine disability is not likely related to his military service.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion on the medical etiology question.  As such, the VA examiner's opinion is not contradicted or outweighed by any opposing evidence which attempts to establish a nexus between the Veteran's current lumbar spine disability and service.  Accordingly, the Board concludes that the November 2013 VA opinion is the most persuasive medical opinion evidence on the medical nexus question, which weighs against the claim.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between any current lumbar spine disability and the Veteran's service, such assertions do not provide a basis for allowance of the claim.  Indeed, no diagnosed lumbar spine disability is one capable of lay observation.  Thus, determinations as to the presence and etiology of any such lumbar spine disability are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the claim turns on the medical matter of whether there exists a relationship between the lumbar spine disability for which service connection is sought and the Veteran's service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Gastrointestinal Disability

As noted, the Veteran has asserted that service connection is warranted for a gastrointestinal disability, claimed as a peptic ulcer, to include as secondary to his lumbar spine disability or his right arm/shoulder disability.  In support of his claim, the Veteran points to a May 1996 service treatment record which he states shows he was having low back pain with bladder and bowel dysfunction.  He has also stated that his lumbar spine and right arm/shoulder disabilities adversely affect his bladder and bowel dysfunction.  See February 2009 Veteran statement.  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a gastrointestinal disability must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The STRs  contain no  complaints, findings, or diagnoses pertaining to a gastrointestinal disability, including a peptic ulcer.  In this regard, the Board notes that the May 1996 STR identified by the Veteran reflects that he was having low back pain without radicular symptoms or bladder or bowel dysfunction.  The Board also finds noteworthy that there are no complaints or objective evidence referable to a gastrointestinal disability reflected in any of the numerous reports of medical examination and history, dated from December 1967 to April 1997, associated with the record.  

In addition, the Veteran has not identified or submitted any post-service treatment records which contain a diagnosis of a gastrointestinal disability, including a peptic ulcer.  Indeed, there is no objective medical evidence of record which documents any treatment or diagnostic studies conducted to confirm the presence of a gastrointestinal disability since the Veteran was discharged from service to the present.  

The Board has considered the assertions of the Veteran and his representative in adjudicating this claim.  The Board has specifically considered whether the record contains competent, probative lay evidence of a gastrointestinal disability, including peptic ulcer.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In this case, the evidence does not show, nor does the Veteran allege, that he currently suffers from a disability that is capable of lay observation, such as acid reflux or mid-sternal burning.  Instead, the Veteran has asserted that he has a peptic ulcer, which is not a disability capable of lay observation, as a diagnosis of any such disability is medical in nature, involves internal process, and requires clinical observation and testing.  Notably, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a gastrointestinal disability.  Therefore, the Veteran's lay assertions, alone, do not provide competent, persuasive evidence of the claimed gastrointestinal disability.  

Furthermore, although the Veteran has not afforded a VA examination and no medical opinion has otherwise been obtained with respect to the claim at issue, the Board finds that the claim does not meet the fundamental requirements necessary to obtain such an examination or opinion.  

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated, the evidence does not show the Veteran has been diagnosed with a gastrointestinal disability during, or at any point in close proximity, to this appeal.  Moreover, there is no medical evidence of record that shows the Veteran has reported any gastrointestinal symptoms during this appeal which have been diagnosed as or attributed to an actual gastrointestinal disability.  Thus, the Veteran has not demonstrated that he has a current gastrointestinal disability, or even recurrent and persistent symptoms referable to a gastrointestinal disability.  In addition, there is no competent, credible, and persuasive evidence to even suggest that his claimed gastrointestinal disability may be associated with an event, injury, or disease in service. 

Simply stated, referral of this claim for an examination or to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the presence or etiology of any of the disabilities at issue.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

For all the foregoing reasons, the Board finds that the claim for service connection for a gastrointestinal disability, including peptic ulcer, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, absent any competent, credible, and probative evidence of a current gastrointestinal disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for a gastrointestinal disability, claimed as peptic ulcer, is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

The Veteran is seeking service connection for a right arm/shoulder disability on the basis that the disability was incurred during service as a result of the April 1980 lifting injury, which resulted in low back pain.  In the alternative, he has asserted that his right arm/ shoulder disability is secondary to his lumbar spine disability.  See February 2009 Veteran statement.  

At the most recent VA examination in November 2013, the Veteran was diagnosed with osteoarthritis of the acromioclavicular joint of the right shoulder.  The November 2013 VA examiner provided a negative opinion with respect to whether the right shoulder osteoarthritis is directly related to the Veteran's military service and whether the right shoulder arthritis is secondary to his lumbar spine disability.  

The November 2013 VA examination is considered competent, probative medical evidence; however, the November 2013 VA examiner did not address or provide a nexus opinion as to the diagnosis of right shoulder rotator cuff tear, which was rendered during  the May 2011 VA examination.  

Review of the record shows the Veteran was diagnosed with mild right shoulder rotator cuff tear and bilateral acromioclavicular joint arthritis at a May 2011 VA examination.  With respect to the rotator cuff tear, the May 2011 VA examiner noted that an outside MRI report documents a full thickness tear of the rotator cuff secondary to impingement syndrome.  

The May 2011 VA examination has been deemed inadequate because the VA examiner based his negative nexus opinion on an inaccurate factual basis.  See July 2013 BVA Decision/Remand.  Nevertheless, the findings contained in the May 2011 VA examination, particularly with respect to the right shoulder rotator cuff tear, is considered competent medical evidence.  The Board has been unable to locate to a copy of the private MRI showing a right shoulder rotator cuff tear, as reported by the May 2011 VA examiner.  However, the notation of this evidence in the May 2011 VA examination report, at a minimum, raises a question as to whether the Veteran has manifested a right shoulder rotator cuff tear during the appeal period and leaves a question as to whether any such diagnosis is related to the Veteran's active military service.  

Given the foregoing, the Board finds a remand is necessary in order to obtain an addendum opinion that addresses (1) whether the Veteran has manifested a rotator cuff tear in his right shoulder at any point pertinent to this appeal and, if so, (2) whether the right shoulder rotator cuff tear is likely related to his military service.  Accordingly, the Veteran's claims file should be forwarded to the November 2013 examiner for an addendum opinion based upon full consideration of all pertinent evidence, including any evidence of a right shoulder rotator cuff tear associated with the record. 

The AOJ should only arrange for the Veteran to undergo additional examination if the November 2013 VA examiner is not available, or another examination of the Veteran is deemed medically necessary to provide the requested opinion.  The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion in this case, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records.  As such, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claims in the May 2014 SSOC.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for a right arm/shoulder disability that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records of treatment or evaluation.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or an appropriate time for response has passed, arrange for the November 2013 VA examiner to provide an addendum opinion with respect to the claim for service connection for a right shoulder/arm disability.

If the November 2013 VA examiner is not available, or another examination of the Veteran is medically deemed warranted (by a qualified medical professional), arrange for the Veteran to undergo VA examination, by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should identify any current right shoulder diagnosis/es, as well as any such diagnosis/es documented in the record at any time pertinent to the current claim (August 2002), to include right rotator cuff tear..  For each such diagnosis, the examiner should discuss whether the diagnosis was or is valid (supported by objective evidence)-even if now resolved. 

Then, for each such valid diagnosis, the examiner should, provide an opinion, consistent with sound medical principles, and based on full consideration of the Veteran's medical history, assertions, and supporting evidence, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence.

All examination findings (if any), along with complete rationale for the conclusions reached (to include citation to specific facts) to supporting medical authority, as appropriate), must be provided.

4.   To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a right arm/shoulder disability, to include as secondary to a lumbar spine disability, in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  ).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


